 
 
 
EXHIBIT 10.w
 
 
 

 
CROWN HOLDINGS, INC.
 
DEFERRED COMPENSATION PLAN FOR DIRECTORS
 
(As Amended and Restated Effective January 1, 2008)
 
This is the Crown Holdings, Inc. Deferred Compensation Plan for Directors
(previously known as the Crown Cork & Seal Company, Inc. Deferred Compensation
Plan for Directors), as amended and restated effective January 1, 2008.  This
amendment and restatement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and is to be construed
in accordance with Section 409A of the Code and the regulations thereunder.
 
ARTICLE I.
 


 
DEFINITIONS
 
The following words and phrases as used herein have the following meanings
unless a different meaning is plainly required by the context:
 
1.1.  
“Account" means the separate bookkeeping account established under the Plan for
each Participant, as described in Section 4.1.

 
1.2.  
“Administrator” means the Compensation Committee of the Board, or the person or
committee appointed by the Compensation Committee, which shall be responsible
for those functions assigned to the Administrator under the Plan.

 
1.3.  
“Beneficiary” means the person, persons or trust designated by a Participant as
direct or contingent beneficiary in the manner prescribed by the Administrator.
The Beneficiary of a Participant who has not effectively designated a
Beneficiary shall be the Participant's estate.

 
1.4.  
“Board” means the Board of Directors of the Company.

 
1.5.  
“Change of Control” means:

 
1.5.1  
A “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, becomes the “beneficial owner” (as defined in Rule 13D-3 under the
Exchange Act)), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding securities; or

 
 

--------------------------------------------------------------------------------


 
1.5.2  
During any 12 month period, individuals who at the beginning of such period
constitute the Board and any new director (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in Section 1.5.1, Section 1.5.3 or Section 1.5.4 hereof)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

 
1.5.3  
A merger or consolidation of the Company with any other corporation, other than
a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 70% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

 
1.5.4  
A complete liquidation of the Company or sale or disposition by the Company of
all or substantially all of the Company’s assets.

 
1.6.  
 “Code” means the Internal Revenue Code of 1986, as amended.

 
1.7.  
“Company” means Crown Holdings, Inc.

 
1.8.  
“Director” means a member of the Board.

 
1.9.  
“Directors' Fees” means the cash fees paid to a Director for his service on the
Board or any committee thereof.

 
1.10.  
“Participant” means a Director who elects to participate in the Plan in
accordance with the terms and conditions of the Plan.

 
1.11.  
“Plan” means the Crown Holdings, Inc. Deferred Compensation Plan for Directors.

 
1.12.  
“Plan Year” means the calendar year.

 
1.13.  
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, beneficiary or “dependent” (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the
Participant’s property due or casualty; or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 
 
2

--------------------------------------------------------------------------------


 
ARTICLE II.
 


 
PARTICIPATION
 
2.1.  
Eligibility.  Each non-employee Director who is entitled to Directors' Fees is
eligible to elect to participate in the Plan.

 
2.2.  
Participation.  A Director who meets the eligibility requirements of Section 2.1
may elect to participate in the Plan by delivering to the Administrator a
properly executed election in the form provided by the Administrator.

 
ARTICLE III.
 


 
DEFERRAL OF DIRECTORS' FEES
 
3.1.  
Deferral Election.  A Director who elects to become a Participant may elect to
defer receipt of all, or any part, of his Directors' Fees for any Plan Year by
delivering a properly executed election form to the Administrator on or before
December 31 of the preceding Plan Year, which form shall specify the amount or
percentage of Directors’ Fees to be deferred.  An individual who is initially
elected as a Director during a Plan Year may elect within 30 days of such
election to make a deferral election in accordance with this Section 3.1,
provided that such election shall be effective only as to Directors’ Fees earned
subsequent to such deferral election.  Except as otherwise provided, a deferral
election is irrevocable once the Plan Year to which it applies has commenced.

 
3.2.  
Payment Election.  Concurrently with the initial deferral election under Section
3.1, a Director who elects to be a Participant shall deliver a properly executed
election form to the Administrator designating (i) the Beneficiary of his or her
Account in the event of the Participant’s death; and (ii) the form in which the
Participant’s Account shall be distributed.  The form of payment may be changed
by a subsequent election (in accordance with procedures established by the
Administrator) only if (i) the subsequent election will not take effect until at
least 12 months after the date on which the subsequent election is made; (ii)
the payment with respect to which the subsequent election is made is deferred
for at least five years from the date such payment would otherwise have been
paid (or commence); and (iii) the subsequent election is made at least 12 months
before the date the payment was otherwise scheduled to be paid (or commence).

 
 
 
3

--------------------------------------------------------------------------------


 
ARTICLE IV.
 


 
ACCOUNTING FOR DEFERRED DIRECTORS' FEES
 
4.1.  
Establishment of an Account.  The Administrator shall establish an Account for
each Participant. Directors' Fees that are deferred shall be credited to such
Account as of the date such Directors' Fees would otherwise have been paid to
the Participant.

 
4.2.  
Earnings on the Account.  As of the first day of each month, a Participant's
Account shall be credited with an amount equal to the product of: (i)
one-twelfth of the prime interest rate as reported in the Wall Street Journal as
of the first day of the preceding month and (ii) the Participant's Account
balance as of the last day of the preceding month.

 
ARTICLE V.
 


 
DISTRIBUTION OF A PARTICIPANT'S ACCOUNT
 
5.1.  
Distributions.  Except as otherwise provided herein, a Participant's Account
shall be distributed only in accordance with Section 5.2, Section 5.3 or Section
5.4.

 
5.2.  
Separation from Service.  A Participant who ceases to serve as a Director (for
any reason other than death) shall receive a distribution of his Account as soon
as administratively feasible following such termination.

 
5.3.  
Change of Control.  Notwithstanding Section 5.2, a Participant shall receive a
distribution of his Account as soon as administratively feasible following a
Change of Control.

 
5.4.  
Participant's Death.  If a Participant dies while serving on the Board, the
Participant's Account shall be distributed to his Beneficiary as soon as
administratively feasible following the Participant's death.

 
5.5.  
Form of Distribution.

 
5.5.1  
Distribution on Account of Separation from Service or Death.  In the event of a
distribution pursuant to Section 5.2 or Section 5.4, a Participant's Account
shall be distributed in the following form, as designated by the Participant in
accordance with Section 3.2:

 
         5.5.1.1.  lump sum; or
 
5.5.1.2.  
 in monthly installments over a period, not to exceed 10 years. During the
installment period, a Participant's Account shall continue to be credited with
earnings in accordance with Section 4.2.

 
5.5.2  
Distribution on Account of a Change of Control.  Notwithstanding Section 5.5.1,
in the event of a distribution pursuant to Section 5.3, a Participant's Account
will be distributed in a cash lump sum.

 
 
4

--------------------------------------------------------------------------------


 
ARTICLE VI.
 
UNFORESEEABLE EMERGENCY
 
6.1.  
In General.  Notwithstanding any other provision of the Plan, in the event of an
Unforeseeable Emergency, a Participant may request, in accordance with
procedures established by the Administrator, a cancellation of deferrals under
this Plan or a distribution in accordance with this Article VI.  The
determination of whether a Participant has experienced an Unforeseeable
Emergency will be in the Administrator’s sole and absolute discretion.

 
6.2.  
Cancellation of Deferrals.  A Participant’s deferral election may be canceled by
the Administrator in the event of an Unforeseeable Emergency.  Any later
deferral election shall be made in accordance with Section 3.1.

 
6.3.  
Permitted Distribution.  The Administrator may permit a distribution due to an
Unforeseeable Emergency in an amount limited to the amount reasonably necessary
to satisfy such emergency and to pay any necessary taxes and penalties related
to such distribution.

 
ARTICLE VII.
 


 
AMENDMENT AND TERMINATION
 
7.1.  
Amendment.  The Board reserves the right to amend the Plan at any time, in any
manner whatsoever, after delivery of written notification to all Directors of
its intention and the effective date thereof; provided, however, that no such
amendment shall operate to reduce the benefit that any Participant who is
participating at the time such amendment is adopted would otherwise receive
hereunder.

 
7.2.  
Termination of the Plan.  Continuance of the Plan is completely voluntary, and
is not assumed as a contractual obligation of the Company.  The Company, having
adopted the Plan, shall have the right, at any time, prospectively to
discontinue the Plan by action of the Board; provided, however, that such
termination shall not operate to reduce the benefit that any Participant who is
participating at the time such amendment is adopted would otherwise receive
hereunder.  In the event of a Plan termination, Participants’ Accounts shall be
paid in accordance with the Plan as in effect immediately prior to such
termination, provided that the Company may accelerate payments to the extent
permitted under Section 409A of the Code.

 
 
5

--------------------------------------------------------------------------------


 
ARTICLE VIII.
 


 
MISCELLANEOUS
 
8.1.  
Participant's Rights Unsecured.  The right of any Participant or Beneficiary to
receive future payments under the provisions of the Plan shall be an unsecured
claim against the general assets of the Company.  Any fund, account, trust,
contract or arrangement the Company chooses to establish for the future payment
of benefits under the Plan shall remain part of the Company's general assets and
no person claiming payments under the Plan shall have any right, title or
interest in or to any such fund, account, trust, contract or arrangement.

 
8.2.  
Administration.  The Plan shall be administered by the Administrator, who shall
have the authority to adopt rules and regulations for carrying out the Plan, and
who shall interpret, construe and implement the provisions of the Plan.

 
8.3.  
Non-alienation.  The right of any Participant to the payment of any benefit
hereunder shall not be assigned, transferred, pledged or encumbered.

 
8.4.  
Incapacity.  If the Administrator shall determine that a Participant or
Beneficiary to whom any payment is due under the Plan is unable to care for his
affairs because of illness or incapacity, any payment due (unless a prior claim
therefor shall have been made by a duly appointed guardian, committee or other
legal representative) may be paid to the spouse of the Participant or
Beneficiary, to his child, parent, brother or sister, or to any other person
deemed by the Administrator to have incurred expenses for such person otherwise
entitled to payment, in such manner and proportions as the Administrator may
determine.  Any such payment shall be a complete discharge of the liabilities of
the Company under the Plan.

 
8.5.  
Succession.  The Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and the Participants and their heirs,
executors, administrators, and legal representatives.

 
8.6.  
Governing Law.  The Plan shall be construed in accordance with and governed by
the laws of the Commonwealth of Pennsylvania, except to the extent superseded by
federal law.

 
